DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on February 03, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “each of the plurality of the gate structures” appears to read “each of the plurality of gate structures”, “on-the” appears to read “on the”, and “first thermal anneal process” appears to read “first thermal annealing process”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 										As to claim 1, the limitation “wherein a corresponding opening in the NMOS region is deeper than a corresponding opening in the PMOS region” is not supported in the Specification. Applicant indicates the support is from [0033] of the Specification. However, [0033] of the Specification merely discloses “the depth of the first openings 210 may be smaller than, or equal to the depth of the second openings 220” and it is clear that FIGs. 1-4 show the first openings 210 are below the second openings 220 in both the NMOS and PMOS regions having the same respective depth. There is no support for comparing the depths of the openings between the NMOS and PMOS regions. Thus, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0013107 A1 Won et al. (“Won”).												As to claim 1, Won discloses a semiconductor device, comprising: a base substrate (divided substrate) having a PMOS region (11) and an NMOS region (10); a plurality of gate structures formed on the base substrate (divided substrate), each of the plurality of gate structures including an interface layer (60, 61) formed on the base substrate (divided substrate), a high-K gate dielectric layer (70, 71) formed on the interface layer (60, 61), a cap layer (80, 81) formed on the high-K gate dielectric layer (70, 71) and a metal layer (101, 102) formed over the high-K gate dielectric layer (70, 71); an interlayer dielectric layer (20, 21) covering side surfaces of each of the plurality of the gate structures formed over the base substrate (divided substrate); and source/drain doping regions (S/D) formed in the base substrate (divided substrate) at two sides of each of the plurality of the gate structures, wherein: each of the plurality of gate structures is formed in an opening (40, 41) in the interlayer dielectric layer (20, 21), wherein a corresponding opening (40) in the NMOS region (10) is deeper than a In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).		The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).							As to claim 3, Won further discloses wherein: the cap layer (80, 81) is made of TiN (See ¶ 0054, ¶ 0084, ¶ 0085).									As to claim 4, Won further discloses wherein: the cap layer (80, 81) is formed on the high-K gate dielectric layer (70, 71) in the opening (40, 41) and contains additional oxygen ions diffused therein at a bottom portion thereof (See ¶ 0054, ¶ 0057, ¶ 0065).		As to claim 5, Won further discloses wherein: the high-K gate dielectric layer (70, 71) is made of one of HfO2, HfSiO, HfSiON, HfTaO, HfZrO, ZrO2, and AI2O3 (See ¶ 0052).													As to claim 6, Won further discloses wherein: the interface layer (60, 61) is formed between the high-K gate dielectric layer (70, 71) and the base substrate (divided substrate) (See Fig. 13, ¶ 0050).										As to claim 7, Won further discloses wherein: the interface layer (60, 61) is made of a material including silicon oxide (See ¶ 0050).						As to claim 8, Won further discloses further comprising: a P-type work function layer (110) formed between the metal layer (102) and the cap layer (81) in the PMOS region (11); and an N-type work function layer formed between the metal layer (101) and the cap layer (80) in the NMOS region (10) (See Fig. 13, ¶ 0088, ¶ 0089, ¶ 0090, ¶ 0092).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0013107 A1 Won et al. (“Won”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0048891 A1 Chen (“Chen”). The teaching of Won has been discussed above.		As to claim 2, although Won discloses wherein: a thickness of the cap layer (80, 81) may be selected in view of desired device requirements (See ¶ 0054), Won does not further disclose wherein: the thickness of the cap layer is in a range of approximately 10Å-60Å.											However, Chen does disclose wherein: the thickness of the cap layer (203) is in a range of approximately 10Å-60Å (See ¶ 0053, ¶ 0054).						In view of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Won to have wherein: the thickness of the cap layer is in a range of .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0013107 A1 Won et al. (“Won”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0027664 A1 Ando et al. (“Ando”). The teaching of Won has been discussed above.											As to claim 9, although Won discloses wherein: the base substrate (divided substrate) includes a semiconductor substrate (¶ 0039) (See Fig. 13, ¶ 0039), Won does not further disclose a plurality of fins formed on the semiconductor substrate; and the opening exposes portions of side and top surfaces of the fins.				However, Ando does disclose a plurality of fins formed on the semiconductor substrate (100); and the opening exposes portions of side and top surfaces of the fins (See Fig. 13, Fig. 14, ¶ 0061, ¶ 0068, ¶ 0069).								In view of the teachings of Won and Ando, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Won to have a plurality of fins formed on the semiconductor substrate; and the opening exposes portions of side and top surfaces of the fins because a FinFET is known to provide additional channel capacity compared to conventional planar FET such that the opening exposes the fin’s side and top surfaces to form the additional channel capacity (See Ando ¶ 0068, ¶ 0069).							As to claim 10, Won in view of Ando further discloses wherein: the interface layer (60, 61) is further formed on the top and side surfaces of the fins exposed by the In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).										The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicant’s invention: Tseng et al. (US 2015/0270177 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815